DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
In the amendment filed on July 29, 2022, claims 1, 3 and 7 are amended. Claims 1-7 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It should be noted that, although FIG. 5 of Tsukamoto does not include the amended language, the feature of “the charging voltage detector detects the charging voltage applied downstream of the charging first transistor in the charging path” is described in FIG. 1, as detailed below. Thus, although the 102 rejection is overcome, the claims remain rejected under Tsukamoto as a 103 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7  are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto et al. US20050275379A1.
Regarding claim 1, Tsukamoto discloses a battery pack (13) includes a lithium ion - or secondary - battery (24) having three batteries connected in series to each other (FIG. 1, 2, 4-8; ¶11). There is a current path between the input voltage V+ and the battery cells (24) that charges the battery pack (13) (FIGS. 1, 2, 4-8). A charge control circuit includes a current detector (50) (FIGS. 5-6, 8) and a voltage detecting circuit (31A) for detecting the current and the voltage, respectively (FIG. 5). 
Tsukamoto discloses that the battery pack (13) includes a PMOS transistor (21) disposed in series on the charging path (FIG. 5; ¶45). This transistor is interpreted to be the first charging transistor.  
Tsukamoto discloses a second transistor – the NMOS transistor (37) that drives the PMOS transistor (21) (FIG. 5; ¶45).
Tsukamoto further discloses a charge control circuit that controls the charging operations (FIG. 5; ¶44). The controller adjusts the charging current based on the detected current and the voltage (¶48 – current detector detects a charge current, input voltage detecting circuit detects the input voltage and the drive circuit controls the ON resistance of the transistor in response to the input voltage). 
Tsukamoto discloses the amplifiers (35) and (51) that control the gate node of the NMOS transistor (37) and therefore controlling the ON resistance (¶44-48).
Tsukamoto discloses that the drive circuit (32A) controls the On resistance of the PMOS transistor (21) (¶48) and also controls the gate node of the NMOS transistor (37), therefore controlling its ON resistance.
Tsukamoto, in the embodiment illustrated in FIG. 5, is silent as to the charging voltage detector detects the charging voltage applied downstream of the charging first transistor in the charging path.
However, Tsukamoto also discloses an overcharge and overdischarge detecting circuit (23) arranged downstream from the PMOS transistor (21). The detecting circuit (23) measures the voltage level of the lithium-ion battery (24) (Tsukamoto; FIG. 1; ¶11), the battery (24) being part of the charging path.
It would be obvious to one of ordinary skill in the art to provide the detecting circuit (23) of the embodiment of FIG. 1 of Tsukamoto to the embodiment of FIG. 5 in order to detect whether the battery is in an overcharged or overdischarged state and preventing further discharging that could damage the battery (Tsukamoto; ¶11).
Regarding claim 4, Tsukamoto discloses that the multiplication circuit (62) obtains a product of the charge current (IRS) and the potential difference between V+ and VB so as to calculate electric power consumed by the PMOS transistor (21) (¶52). As the electric power VC consumed by the PMOS transistor (21) increases, the output of the amplifier (64) drops, resulting in a rise in the gate voltage of the PMOS transistor (¶53).
Regarding claim 5, Tsukamoto discloses that the PMOS transistor (21) is in series with the second transistor. A NMOS transistor is a known semiconductor (FIG. 1).
Regarding claim 6, Tsukamoto discloses  a PMOS transistors (21) and NMOS transistors (37), which are known FET’s.
Regarding claim 7, Tsukamoto discloses a battery pack (13) includes a lithium ion - or secondary - battery (24) having three batteries connected in series to each other (FIG. 1, 2, 4-8; ¶11). There is a current path between the input voltage V+ and the battery cells (24) that charges the battery pack (13) (FIGS. 1, 2, 4-8). A charge control circuit includes a current detector (50) and a voltage detecting circuit (31A) for detecting the current and the voltage, respectively (FIG. 5). 
Tsukamoto discloses that the battery pack (13) includes a PMOS transistor (21) disposed in series on the charging path (FIG. 5; ¶45). This transistor is interpreted to be the first charging transistor.  
Tsukamoto discloses a second transistor – the NMOS transistor (37) that drives the PMOS transistor (21) (FIG. 5; ¶45).
Tsukamoto further discloses a charge control circuit that controls the charging operations (FIG. 5; ¶44). The controller adjusts the charging current based on the detected current and the voltage (¶48 – current detector detects a charge current, input voltage detecting circuit detects the input voltage and the drive circuit controls the ON resistance of the transistor in response to the input voltage). 
Tsukamoto discloses the amplifiers (35) and (51) that control the gate node of the NMOS transistor (37) and therefore controlling the ON resistance (¶44-48).
Tsukamoto discloses that the drive circuit (32A) controls the On resistance of the PMOS transistor (21) (¶48) and also controls the gate node of the NMOS transistor (37), therefore controlling its ON resistance. The input voltage detecting circuit (31A) detects the input voltage V+ and the drive circuit (32A) controls the PMOS transistor (21) in response to the detected input voltage (¶48).
Tsukamoto, in the embodiment illustrated in FIG. 5, is silent as to the charging voltage being detected downstream of the charging first transistor in the charging path.
However, Tsukamoto also discloses an overcharge and overdischarge detecting circuit (23) arranged downstream from the PMOS transistor (21). The detecting circuit (23) measures the voltage level of the lithium-ion battery (24) (Tsukamoto; FIG. 1; ¶11), the battery (24) being part of the charging path.
It would be obvious to one of ordinary skill in the art to provide the detecting circuit (23) of the embodiment of FIG. 1 of Tsukamoto to the embodiment of FIG. 5 in order to detect whether the battery is in an overcharged or overdischarged state and preventing further discharging that could damage the battery (Tsukamoto; ¶11).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto in view of Ausserlechner et al. US20030223162A1.
Regarding claim 2, Tsukamoto is silent as to a low-pass circuit connected to a gate side of the charging second transistor.
Ausserlechner discloses resistors (R7, R8 and R9) forming a low-pass filter connected to transistors (JF2, JF3). In each case, the low-pass filter effectively prevents over coupling of instances of ripple that arises (Ausserlechner; FIG. 4; ¶55).
It is a known technique to provide a low-pass circuit to a transistor in order to reduce a ripple effect. Thus, it would be obvious to one of ordinary skill to provide the low-pass circuit of Ausserlechner to the transistor of Tsukamoto in order to reduce the noise received by the transistor allowing for more accurate switching.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto in view of Herzog US Pat. 2663800A.
Regarding claim 3, Tsukamoto is silent as to a resistor connected in parallel between a source and a drain of the charging second transistor; and a charging third transistor connected in series with the third resistor.
However, it is well known in the art to provide a relaxation circuit, that includes a transistor and a resistor arranged in series, in parallel with a control transistor. 
Herzog discloses a transistor relaxation oscillator-circuit (10) having a resistor (20) arranged in series with the transistor (10). Further, a control transistor (30) is arranged in parallel with the resistor (20) (Herzog; FIG. 1; Column 2, Lines 25-30 and Column 4, Lines 31-35).
It would be obvious to one of ordinary skill in the art to provide the transistor arrangement of Tsukamoto with the relaxation circuit of Herzog in order to correct current applied to the control transistor, thereby reducing fluctuations applied to the control transistor and improving the accuracy of the ON resistance switching of Tsukamoto (Herzog; Column 4, lines 16-25).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taniguchi US20110109275A1: discloses a charging circuit that controls a plurality of transistors.
Dogadko et al. US4251848: this reference teaches a relaxation circuit in parallel with a control transistor, however, the relaxation circuit is not comprised of a transistor and a resistor.
Haraguchi et al. US20010054880A1: discloses a circuit with a voltage detector downstream from a transistor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859